Citation Nr: 1603546	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for left leg disability, to include sciatica.

4.  Entitlement to service connection for a left eye condition.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1987 to February 1990, August 2007 to June 2008, January 2011 to February 2012 and September 2013 to September 2014. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was before the Board in February 2015.  In February 2015, the Board denied entitlement to increased evaluation for tinnitus and remanded entitlement to service connection for a left knee condition, a right knee condition, a low back condition, left leg sciatica, a left shoulder condition and a left eye condition for additional development.  As discussed below, the Board finds that there not been substantial compliance with February 2015remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, claims for service connection for a low back disability and a left shoulder disability were before the Board and remanded for further development in February 2015.  Service connection for lumbosacral strain and left rotator cuff tendonitis have since been granted in a December 2015 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for either disability.  Therefore, these claims are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In a December 2012 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in September 2013 statement, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's February 2015 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted.

Specifically, the February 2015 Board remand noted that in November 2013, the Veteran notified the VA that he had been deployed to Afghanistan effective September 14, 2013, and he would be returning from active duty in September or October 2014; however, it was unclear after a review of the Veteran's claims file whether the Veteran has been released from active duty and it was unknown whether the Veteran had sought medical treatment during his latest active duty deployment for any conditions related to his knees, left eye or left leg.  A review of the Veterans Benefits Management System, electronic claims processing system does now reflect a period of active service for the Veteran from September 2013 to September 2014.  However, in July 2015, the Veteran requested his VA examinations be deferred as, due to military obligations, he was not available until after August 2015.

The February 2015 Board remand directed that the Veteran should be contacted to determine whether he was currently still on active duty, to include clarification of the dates through the National Personnel Records Center (NPRC), and any other appropriate sources, including the date that such active duty began and ended.  Then the February 2015 Board remand directed only after it had been confirmed that the Veteran was no longer on active duty, should additional service treatment records from the Veteran's most recent period of active duty be obtained, particularly entrance and separation examination reports and reports of clinical evaluations with copies of all such available documents associated with the Veteran's claims file.  The February 2015 Board remand also directed that another request should be made to obtain missing service records from August 2007 to June 2008 and from January 2011 to February 2012.  The record does not reflect such occurred nor does the record reflect any attempt has been made to obtain service records from the Veteran's most recently identified period of active service, specifically from September 2013 to September 2014.  Thus, such should be accomplished on remand.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.  

Finally, pursuant to the February 2015 Board remand, a November 2015 VA eye examination was obtained; however, the VA examiner's rationale only relied upon the Veteran's separation examination from his first period of service and thus that examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, an addendum opinion should be obtained as to whether it is at least as likely as not that any diagnosed left eye disorder, was incurred in or was caused by any period of the Veteran's active service, currently identified as from February 1987 to February 1990, August 2007 to June 2008, January 2011 to February 2012 and September 2013 to September 2014.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted to determine whether he is currently still on active duty service.

2.  Clarify through the NPRC and any other appropriate sources the dates of the Veteran's most recent period of active duty, including the date that such active duty began and ended.

Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, obtain service treatment records from his most recent period of active duty, particularly entrance and separation examination reports and reports of clinical evaluations.  Copies of all such available documents must be associated with the Veteran's claims file.  In addition, make another request to obtain the missing service records from August 2007 to June 2008, January 2011 to February 2012, and September 2013 to September 2014.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

3.  Request a VA addendum opinion from the examiner who conducted the November 2015 VA eye examination in connection with the claim for service connection for a left eye disability.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.

The examiner should provide an addendum to the opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed left eye disorder was incurred in or was caused by any period of the Veteran's active service, currently identified as from February 1987 to February 1990, August 2007 to June 2008, January 2011 to February 2012 and September 2013 to September 2014. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The rationale for each opinion expressed must also be provided.

4.  Following completion of the above, review the claims file and undertake any additional development deemed necessary.  This may include, if warranted making arrangements for VA medical examinations to determine the etiologies of any diagnosed bilateral knee, or left leg conditions noted in the Veteran's updated service treatment records.

5.  Finally, re-adjudicate the Veteran's claims.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




